J.B. Langham was by information filed in the county court of Stephens county May 22, 1922, charged with having been, on May 20, 1922, in the unlawful possession of intoxicating liquor, with intent to sell the same. At the trial, June 3, 1922, he was by a verdict of a jury found guilty as charged, fixing his punishment at confinement in the county jail for 30 days and a fine of $100. The accused filed no brief, as required by law and the rules of this court. The appeal may therefore be considered as waived. The case has been regularly submitted on the record, which discloses no irregularities.
The judgment of the court below is affirmed. *Page 274